FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 23, 2021

                                       No. 04-21-00291-CV

                                      IN RE Kayla WALSER

                   From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CVOM-XX-XXXXXXX
                           Honorable M. Rex Emerson, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

         Relator has filed a petition for writ of mandamus and a motion for temporary relief. This
court believes a serious question concerning the mandamus relief sought requires further
consideration. See Tex. R. App. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than August 9, 2021. Any such response must
conform to Texas Rule of Appellate Procedure 52.4. Relator’s motion for temporary relief is
GRANTED, and we order that the trial court’s temporary orders are STAYED pending our
disposition of relator’s petition.

        Furthermore, the mandamus record contains documents in which the full names of the
children were not redacted as per Texas Rule of Appellate Procedure 9.9. See id. R. 9.9(c). We
therefore ORDER that the appendix is STRICKEN and ORDER relator to file an amended
appendix, appropriately redacted, by July 28, 2021.


           It is so ORDERED July 23, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT